Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                DETAILED ACTION 
1. 	Claims 1-3, 6-10, 13-20  are presented for the examination. Claims 4-5, 11-12 are presented for the examination. 
                                          Double Patent 
  2. Claims 1-3, 6-10, 13-20 are rejected on the ground of non-statutory double patenting as being anticipated over claims 1-13 of US Patent US 11061685 B2.
 3. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of US Patent US 11061685 B2 contain(s) every element of claim(s) 1-20 of the instant application and thus anticipate the claim(s) of the instant application. The different between claim 1-9, 17-20 of the instant application and the US patent are wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field , indicating, by the processor, the set of functions that are installed and available at the interface based on a corresponding subfunctions flag within the EADM sub-functions flags field being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, the set of functions of the set of instructions are not installed based on the corresponding sub-functions flag not being set; wherein the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine. The different between claim 10-16 of the instant application and the US patent are the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field, wherein the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.
 In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 1-20 are generic to the species of invention covered by claim 1-13 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 
   
                      Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 3. Claims 1-3, 6-7, 10, 13, 14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of ASAI (US 20180077300 Al) in view of Lundvall (US 20040230814 A1) and further in view of JACKSON(GB 2501791 A). 

As to claim 10, ASAI teaches defining, by a processor o fa computer, a sub-functions field in a response block of a call command(the terminal program 65 calls the starting API [a call command] with designating the program ID and the support function list[a sub- functions field] of the label program as arguments (S57, S59), para[0076], In 5-7/ Further, in response to obtaining the support function list as the argument of the starting API(S71: support function list), para[0089], In 1-5/ The support function list is a list of the operation ID extracted in $56. For example, when the MFP 10A is the designated device, the terminal program extracts [define] only a part of the designable operation ID "LABEL PRINT"[a sub-functions field], designates the function list [a response block | indicating the extracted operation ID "LABEL PRINT" as an argument of the starting API [call command] (S56: NO; S59). L or another example, when the MLP 10B is the designated device, the terminal program 65 extracts[define ] ail the designable operation ID's "LABEL PRINT" and "LABEL SCAN'"[a sub-functions field], and designates the support function list [a response block] indicating all the designable operation ID's as the argument of the starting API[ a call command] (S56: YES; S57), para[0077]) , the processor communicatively coupled to a memory, the response block being stored in the memory( The MLP 10 mainly has, as shown in PIG. 2A, a printer 11, a scanner 12, a display 23, an input PL 24, a communication PL 25, a CPU 31, and a memory 32, para[0025], In 1-3/ The memory 62[memory] is capable of storing[stored] a program list[ response block], an example of which is schematically shown in FIG. 3. The program list includes one or more program records. The program record [a response block] is stored [stored] in the memory 62[memory] when, for example, the terminal program 65 is installed in the mobile terminal 50. Each program record corresponds to one of the multiple programs which can be started by the terminal program 65. As shown in PIG. 3, the program record[a response block] includes a program ID, an install flag, a PI function list [a response block] and contents information, para[0048]), indicating, by the processor, a set of functions are installed and available at an interface based on a corresponding sub-functions flag within the sub- functions field being set, indicating, by the processor, the set of functions of the set of instructions are not installed based on the corresponding sub-functions flag not being set, the interface being executed on the  computer, the set of functions being represented by the sub- functions flag( The memory 62 is capable of storing a program list, an example of which is schematically shown in FIG. 3. The program list includes one or more program records. The program record is stored in the memory 62 when, for example, the terminal program 65 is installed in the mobile terminal 50. Each program record corresponds to one of the multiple programs which can be started by the terminal program 65. As shown in FIG. 3, the program record includes a program ID, an install flag, a PI function list and contents information, para [0048]/ the program ID identifies a program which can be started by the terminal program 65. Specifically, the label program 66 is identified by the program ID "LABEL", the map program 67 is identified by the program ID "MAP", and the name card program is identified by the program ID "NAME CARD". The install flag indicates whether the program identified by the corresponding program ID (e., the program ID of the same record) is installed in the mobile terminal 50. According to the illustrative embodiment, the install flag is set to a first value "YES" which indicates that the program has been installed, or a second value "NO" which indicates that the program is not installed, para[0049]); and mdfeaflHg, by the processor, the set of fsmetfoMS of the set of instructions are not installed based on the corresponding sub- functions Hag not befog Self-According to the illustrative embodiment, the install flag is set to a first value "YES" which indicates that the program has been installed, or a second value "NO" which indicates that the program is not installed, para[0049]), set of functions that are installed and available at an interface( The OS 64 may be Android.TM. OS, iOS.TM., Windows Phone.TM. Operating System, iOS.TM., Windows Phone.TM. Operating System, or the like. The OS 64 is configured to execute multiple programs, which are installed in the mobile terminal 50, parallelly, para[0041], ln 1-5), wherein the call command comprises a store extended asynchronous data mover (E.4DM) information channel subsystem call (CHSC)( As shown in FIG. 1, the MFP 10A is identified by the device ID "MFP-A", which is capable of executing operations identified by the operation ID's "SHEET PRINT" and "LABEL PRINT”. Further, the MFP 10B is identified by the device ID "MFP -B", which is capable of executing operations identified ty the operation ID's "SHEET PRINT", "LABLE PRINT", "SHEET SCAN" and "LABEL SCAN", para[0036]/ Then, the terminal program 65 calls the starting API with designating the program ID and the support function list of the label program as arguments (S57, S59)...The support function list is a list of the operation ID extracted in $56. For example, when the MFP 10A is the designated device, the terminal program 65 extracts only a part of the designable operation ID "LABEL PRINT", designates the function list indicating the extracted operation ID "LABEL PRINT" as an argument of the starting API [store extended as anachronous data mover (E ADM) information channel subsystem call (CHSC) |( (S56:NO; S59). For another example, when the MFP 10B is the designated device, the terminal program 65 extracts all the designable operation ID's "LABEL PRINT" and "LABEL SCAN", and designates the support function list indicating all the designable operation ID's as the argument of the starting API [store extended asynchronous data mover (EADM) information channel subsystem call (CHSC)] (S56: YES; $57), para[0076], In 14-25/ para[0077]/ Fig. 7 / since “ the extracted operation ID "LABEL PRINT" as an argument of the starting API” corresponding to MFP 10A and operation IP's "LABEL PRINT" and "LABEL SCAN", and “designates the support function list indicating all the operation ID's as the argument of the starting API” corresponding to MFP 10 B, there are two starting APIs, each staring API corresponding to the MFP 1OA or MFP 10 B, therefore each staring API represented fora channel subsystem call as described above. 
ASAI does not teach wherein each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed. However, Lundvall teaches each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed( A 128-bit status word is stored in the parameter block. Bits 0-127 of this field correspond to function codes 0-127, respectively, of the COMPUTE INTERMEDIATE MESSAGE DIGEST instruction. When a bit is one, the corresponding function is installed; otherwise, the function is not installed, para [0061]/ A 128-bit status word is stored in the parameter block. Bits 0-127 of this field correspond to function codes 0-127, respectively, of the COMPUTE LAST MESSAGE DIGEST instruction. When a bit is one, the corresponding function is installed; otherwise, the function is not installed, para[0070]/ The instructions COMPUTE INTERMEDIATE MESSAGE DIGEST and COMPUTE LAST MESSAGE DIGEST are designed to be used by a security service application programming interface (API). These APIs provide the program with means to compute the digest of messages of almost unlimited size, including those too large to fit in storage all at once. This is accomplished by permitting the program to pass the message to the API in parts. The following programming notes are described in terms of these APIs, para [0106]), setting one or more bits  wherein each bit represents one function of a set of  instructions of a first machine architecture that are installed(When a bit is one, the corresponding function is installed; otherwise, the function is not installed, para[0070]) .
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of ASAI with Lundvall to incorporate the feature of each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed because this specifies a unit of storage to be digested, and wherein a secure hashing algorithm digests the data in the specified unit of storage. As to claim 13 , ASAI teaches the set of functions are not usable the interface based on the set of functions of the set of instructions represented by the EADM sub- functions flag not being installed) para[0049]).
ASAI and Lundvall do not teach one or more bits wherein each bit represents one function of a set of  instructions of a first machine architecture that are installed and available at to a second machine architecture that does not have direct access to a query function of the set of instructions to identify installed and available functions, the second machine architecture comprising an EADM interface. However, Jackson teaches setting one or more bits  wherein each bit represents one function of a set of  instructions of a first machine architecture that are installed and available at to a second machine architecture that does not have direct access to a query function of the set of instructions to identify installed and available functions, the second machine architecture comprising an EADM interface( Each buffer receives and stores write operations[set of instructions ]destined for the associated sub-register file, abstract, ln 5-6/ write operation may be determined by dropping Y bits from the received ID (e.g. ROB ID) where Y is log (X) divided by log (2), sec: Accordingly, the specific buffer, ln 19-20/ write operation in the buffer may be associated with a flag or bit which indicates whether or not the write operation has been written to the associated sub-register file, Sec: As described above in reference to FIG. 3, ln 1-5/ In modern superscalar processors, there are a large number of pipelines all trying to read from and write to a shared register file, sec: background, ln 1-6/  The buffer 214 also receives a write value for each write operation stored in the buffer 214 from the out-of-order pipelines 112 on a write port 228 and stores the received write values in the buffer 214. Each write value is matched to its corresponding write operation in the buffer 214 using an ID provided with the write value. In some cases the ID is the ROB ID of the associated instruction. In other cases the ID is the register number. Once the write value for a particular write operation has been stored in the buffer 214 that particular write operation becomes a waiting write operation since it is waiting to be issued to/completed by the corresponding sub-register file. Once a waiting write operation has been issued to/completed by the corresponding sub-register file it becomes an issued or completed write operation, sec: The buffer 214 also receives a write value, ln 5-10 to Se: Each clock cycle the buffer 214 determines, ln 1-12/ a second machine architecture that does not have direct access to a query function of the set of instructions to identify installed and available functions since the register file does not direct access to determine whether or not the instructions is installed but out-of-order pipelines 112 access to write the value in the buffer or instruction in order to determine whether to install the instruction as described above).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of ASAI and Lundvall with Jackson  to incorporate the feature of setting one or more bits  wherein each bit represents one function of a set of  instructions of a first machine architecture that are installed and available at to a second machine architecture that does not have direct access to a query function of the set of instructions to identify installed and available functions, the second machine architecture comprising an EADM interface because this prioritizes operations over operations may speed up the execution of a program. 
As to claim 14, ASAI teaches a facility uses the interface to execute the set of instructions with a subset of functions via a system assistance processor of the computer) para [0043]/ Fig.2B). 
As to claims 1-3, 6, 7, 17, 18, 20, they are rejected for the same reasons as to claims 10, 13, 14 above. 

4. Claims 8, 9, 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over in view of ASAT (US 20180077300 Al) in view of Lundvall (US 20040230814 A1) in view of JACKSON(GB 2501791 A) and further in view of VAGHANI (US 20100186014 Al). 

As to claim 8, VAGHANI teaches the facility contains a set of managing extended asynchronous data mover (EADM)) features and each one of these features includes a set of EADM commands (para [0048], in 1-20).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of ASAI and Lundvall with VAGHANI to incorporate the feature of a set of functions of a set of instructions because this provides high data throughput without moving the data between the kernel and application levels. 
As to claim 9, VAGHANI teaches each command of the set of EADM commands can uses one or more of the set of instructions and corresponding functions to complete a task) para[0052], In 1-15).
As to claim 19, VAGHANI teaches (wherein the sub-functions field comprises an EADM sub-functions field, para [0052], ln 1-36).
As to claims 15-16,  they are rejected for the same reason as to claims 8, 9 above. 
 
 
Response to the argument: 

A.	Applicant amendment filed on 09/03/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ Lundvall does not suggest or fairly contemplate the present solution to the EADM cross-interface function compatibility problem, whereby a mechanism is provided to indicate if the set of new instructions and/or new functions of a first machine interface that are needed by an EADM (e.g., second machine) interface are also installed and available at the second machine interface that does not have access to the query function ”.
(2) “ Lundvall is not directed to and does not reference managing extended asynchronous data mover (EADM) function compatibility, nor setting bits in a sub-functions field of a response block of a store EADM information channel subsystem call (CHSC) command.”. 

B.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Jackson teaches setting one or more bits  wherein each bit represents one function of a set of  instructions of a first machine architecture that are installed and available at to a second machine architecture that does not have direct access to a query function of the set of instructions to identify installed and available functions, the second machine architecture comprising an EADM interface( Each buffer receives and stores write operations[set of instructions ]destined for the associated sub-register file, abstract, ln 5-6/ write operation may be determined by dropping Y bits from the received ID (e.g. ROB ID) where Y is log (X) divided by log (2), sec: Accordingly, the specific buffer, ln 19-20/ write operation in the buffer may be associated with a flag or bit which indicates whether or not the write operation has been written to the associated sub-register file, Sec: As described above in reference to FIG. 3, ln 1-5/ In modern superscalar processors, there are a large number of pipelines all trying to read from and write to a shared register file, sec: background, ln 1-6/  The buffer 214 also receives a write value for each write operation stored in the buffer 214 from the out-of-order pipelines 112 on a write port 228 and stores the received write values in the buffer 214. Each write value is matched to its corresponding write operation in the buffer 214 using an ID provided with the write value. In some cases the ID is the ROB ID of the associated instruction. In other cases the ID is the register number. Once the write value for a particular write operation has been stored in the buffer 214 that particular write operation becomes a waiting write operation since it is waiting to be issued to/completed by the corresponding sub-register file. Once a waiting write operation has been issued to/completed by the corresponding sub-register file it becomes an issued or completed write operation, sec: The buffer 214 also receives a write value, ln 5-10 to Se: Each clock cycle the buffer 214 determines, ln 1-12/ a second machine architecture that does not have direct access to a query function of the set of instructions to identify installed and available functions since the register file does not direct access to determine whether or not the instructions is installed but out-of-order pipelines 112 access to write the value in the buffer or instruction in order to determine whether to install the instruction as described above).
As to the point( 2), Lundvall teaches When a bit is one, the corresponding function is installed; otherwise, the function is not installed, para[0070]) and  ASAI  teaches The support function list is a list of the operation ID extracted in $56. For example, when the MFP 10A is the designated device, the terminal program extracts [define] only a part of the designable operation ID "LABEL PRINT"[a sub-functions field], designates the function list [a response block | indicating the extracted operation ID "LABEL PRINT" as an argument of the starting API [call command] (S56: NO; S59). L or another example, when the MLP 10B is the designated device, the terminal program 65 extracts[define ] ail the designable operation ID's "LABEL PRINT" and "LABEL SCAN'"[a sub-functions field], and designates the support function list [a response block] indicating all the designable operation ID's as the argument of the starting API[ a call command] (S56: YES; S57), para[0077]) ,  the processor communicatively coupled to a memory, the response block being stored in the memory( The MLP 10 mainly has, as shown in PIG. 2A, a printer 11, a scanner 12, a display 23, an input PL 24, a communication PL 25, a CPU 31, and a memory 32, para[0025], In 1-3/ The memory 62[memory] is capable of storing[stored] a program list[ response block], an example of which is schematically shown in FIG. 3. The program list includes one or more program records. The program record [a response block] is stored [stored] in the memory 62[memory] when, for example, the terminal program 65 is installed in the mobile terminal 50. Each program record corresponds to one of the multiple programs which can be started by the terminal program 65. As shown in PIG. 3, the program record[a response block] includes a program ID, an install flag, a PI function list [a response block] and contents information, para[0048]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                     Conclusion                                           
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194